Title: From Abigail Smith Adams to John Quincy Adams, 15 August 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my Dear Son
					Quincy August 15th 1815
				
				This Anniversary is So well known to you, that you will not wonder; that it always returns with a Solemn knell to me. how many of these days in a year have we to call to remembrance, when Some Root, or Branch has been Severd from us? and now one of the third generation is added to the number. Catharine has lost her Daughter with the Measles. both Parents are much afflicted. I wished to have Seen her, and the more for her G. Mothers sake, but it is otherways orderd.If you had Still been at St Petersburgh, and the war continued;—I Should not have expected, to have heard from you for 4 or 5 months at a time, but now feeling, as tho comparatively you were at the next door; and knowing your punctuality, hearing from the Country where you are, as late as the 4 July, to have, not a Line, is more than I can account for. Liverpool must be your channel of communication. there, all our vessels from Boston go.Soon after the arrival of the Neptune we received a Letter with your Superscription. with delight I Seazd & opend it: when low! St Petersburgh struck my Eye, Febry 17th 1815. dissapointed, and mortified, I could only be reconciled by the narrative which it containd, of the events of that Day; and the observations upon  them, which apply almost, with equal accuracy to the present period. a press copy of Jan’ry 1st 1815 was inclosed. the original has not been received. the Letters were to your Father. I am the more impatient to hear from you now. not only from the great and wonderfull events which have past before your Eyes in the last Six months, but from private, and Family considerations, for to this hour, I have not learnt when mrs Adams joind you in Paris, altho I have presumed that it must have been Soon after you wrote.The arrival and meeting with your Sons—is an other circumstance which interests me. I Sometimes fear that, you had anticipated greater improvements than they had made. you must not look for old heads upon young Shoulders. Georges Stature had so out run his years, that we were apt to expect the manners and acquirements of Manhood from his Boyish days. I hope you will form, and fashion him; to your mind: and find qualities to mature, and Ripen.That active, full Blooded enterprizing and ardent creature John, only wants the Curb and the Reign. Captain Bronson, with whom he went to England, recited to us, with great delight, and his Eyes Sparkling, Johns acquirements, and knowledge of the Ship, and his activity on Board. he Said he could Name every rope, and point them out to his raw Hands, knew every Sailor by Name, untill they dubed him Admiral.  Thus you See, what delight we garrulous old people take in living over again, in our offspring. if they did but enter into our feelings, they would follow the advise of the Son of Syrac, when he Says, “have regard to thy Name, for that Shall continue with the above a thousand great treasures of Gold—a good Life hath but few days, but a good Name endureth for ever.”I have written So often to you in the last Six months, that I Shall cloy you with my Letters. I Should be ashamed of the little concequence of them, if I did not know by experience, that“There is a land, of every land the pride”“A dearer, Sweeter place, than all the rest”“In every clime, the Magnet of the Soul“Touchd by Remembrance, trembles to that pole”“O thou Shalt find, how’er thy footsteps roam”“That land thy Country; and that Spot thy Home”and that every event, which takes place, and even the every day occurrences; either of a public, or private nature; have their influence upon us in proportion too our attachment. when Lord Bolingbroke, in his banishment, pen’d that fine passage So justly admired, consoling himself, that the Same heavens were Spread over him, the Same Sun enlightned him, and the Same Stars Shed their Lusture, he discoverd the pangs which filld his Bosom, when he thought of his Native land, which put all his Phylosophy to the test. but where do I ramble?I must come now to a Subject, upon which I Should have written to you before, if I had Supposed that you had any voice in the choice. Soon after mr Smiths return to America, finding that he had the offer of Secretary of Legation to London, but which Circumstances obliged him to decline, his Brother wrote to me, saying he wished to obtain the post, and requesting my interest. I had made it a rule, never to ask favours, and as to interest, I did not pretend to have any. he thought it would give him a good opportunity to see the Country, and receive instruction under you. I had learnt from former appointments, that they were made without consulting the Minister. Supposing that a perfect Stranger might be Sent, and knowing that Johns Character was good, that he was correct in his Morals, and Steady in his habits, had a great respect for you, I wrote a Letter to mr Rush in his favour. Gov’nor Tompkins and Several of the Judges and Bar, wrote very handsome Letters of Recommendation to mr Monroe, all testifying to his fair and honorable character Mr Madison has thought it proper that you should be consulted, as it Certainly is. it is an honorable and confidential trust. here the Subject remains. John is not given to habits of expence, and he writes a much better hand than his Brother, is much more accustomed to Buisness than William was when he went abroadour Fleet in the Meditrranean mantains the honour of their flag, and the Glory of their Country, having already captured two Algerine Frigates, and two Brigs.John Bull will not be more ready to publish Jonathans feats by Sea, any more than his Victories by Land. what a dead Silence has been observed, and how Smootherd the defeat at N orleans? It is true, Peace preceeded it there; and Succeeded it here, So that a thick veil was thrown over their defeat, but here Shall the Story be told. Fathers Shall relate it to their Children, and their children hand it down to Succeeding generations—more than  a thousand miles, did those transatlantick, hardy yeomanary march to repell, and conquer, not know raw undissiplind troops, but the veteran Wellington conquerors!I wrote last to George by a vessel going to Liverpool. how this is to go I do not know: mr Bayard Survived only a few days after he landed. I am glad that he came to lay is Body in his native Land. he was a Man of tallents, a free liver I have heard of late but you knew him later in Life than I have.Remember me to my dear daughter and three Grandsons. I am all anxiety for the arrival of the Galen, by which I must have Letters—with this hope I close this Letter / and am your affectionate Mother
				
					Abigail Adams
				
				
			